Citation Nr: 0301163	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  98-19 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for residuals of a right leg fracture and ankle 
injury with severe post traumatic arthritis and incomplete 
ankylosis.

2.  Entitlement to an initial compensable evaluation for 
residuals of a left ankle injury.

3.  Entitlement to an initial compensable evaluation for 
right knee chondromalacia.

4.  Entitlement to an initial compensable evaluation for 
left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
December 1997.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In April 2000 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Residuals of a right leg fracture with severe post 
traumatic arthritis and incomplete ankylosis of the right 
ankle are manifest primarily by subjective complaints of 
pain, stiffness, daily swelling and some weakness with 
objective evidence of slight general swelling of the 
ankle, tenderness, some weakness, dorsiflexion to 10 
degrees and plantar flexion to 5 degrees and X-ray 
evidence of severe arthritis. 

3.  Residuals of a left ankle disability is manifested by 
subjective complaints of joint eversion and objective 
evidence of no more than slight limitation of motion.

4.  Right knee chondromalacia is manifested by subjective 
complaints of pain and cracking and popping with objective 
evidence of crepitation without pain, some tenderness to 
palpation, and minimal limitation of motion.

5.  Left knee chondromalacia is manifested by subjective 
complaints of pain and cracking and popping with objective 
evidence of crepitation without pain, some tenderness to 
palpation, and minimal limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 for 
residuals of a right leg fracture and ankle injury have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5262 and 5271 
(2002).

2.  The criteria for a compensable rating for residuals of 
a left ankle disability have not been met. 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2002).

3.  The criteria for a compensable disability rating for 
right chondromalacia patella have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 
5260, 5261 (2002).

4.  The criteria for a compensable disability rating for 
left chondromalacia patella have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5024, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This liberalizing 
law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  

At the outset of the veteran's claims, he was informed of 
the evidence necessary to substantiate his claims.  The 
Statement of the Case, issued in September 1998, provided 
notice to the veteran of the evidence of record regarding 
his claims and why this evidence was insufficient to award 
the benefits sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claims, notice 
of what he could do to help his claims, and notice of how 
his claims were still deficient.  VA has also provided the 
veteran with current orthopedic examinations.  In April 
2000, the appeal was remanded to the RO for further 
development.  A May 2001 RO letter specifically advised 
the veteran of VCAA and its application to his claims.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Factual Background

The July 1998 rating decision awarded the veteran service 
connection for right ankle injury, rated 20 percent 
disabling; and for a left ankle injury, fractured right 
leg and bilateral chondromalacia, all rated 
noncompensabling disabling.  The veteran appealed the 
initial evaluation.  During the course of his appeal, an 
August 2002 rating decision combined the veteran's right 
ankle injury and fractured right leg, as the same injury 
and increased the evaluation to 30 percent disabling.  The 
award was effective from the day after his discharge from 
service.

Service medical records show that the veteran was 
initially seen for knee and shin pain after running in 
April 1985.  The assessment was: questionable shin 
splints.  A March 1987 emergency care treatment record 
shows the veteran sustained a second-degree right ankle 
sprain.  He sustained a left ankle sprain in August 1988; 
a x-ray study found no significant abnormalities.  In 
December 1990, the veteran sustained a comminuted 
fracture, two sites, at the mid-shaft and distal shaft of 
the right fibula, and of the right medial malleolus.  A 
December 1990 operative report shows the veteran underwent 
an open reduction internal fixation of a right ankle 
fracture.  Subsequent treatment records indicate that he 
had continued problems with pain and nonunion of the tibia 
and fibula.  In December 1991, the retained hardware was 
removed.  An April 1993 bone scan of the right ankle 
showed that the tibia was not healed, and it was 
determined that there was nonunion of the right ankle.  
Following a February 1995 orthopedic consultation, 
significant degenerative joint disease (DJD) was noted in 
the right ankle, and a fusion of the ankle was discussed.  
A July 1997 medical history report shows the veteran 
reported a medical history of joint pain in his knees and 
legs, joint pain in the left ankle, a broken right ankle, 
problems with nonhealing, nonunion in the right ankle, 
with arthritis and a loss of motion in his right ankle.  
The accompanying examination report shows an assessment of 
status post right ankle fracture with nonunion, noting the 
veteran had been given a L3 profile in 1992.  

The veteran's wife, in a statement dated in March 1998, 
indicates that he broke his right leg, shattered his right 
ankle and dislocated his right foot in December 1990, 
which required surgery.  The bones in his ankle never 
healed and he had pain ever since the surgery.  He also 
had frequent pain in his knees and some days could not 
walk very well.   

During a March 1998 VA general medical, the veteran 
complained of pain and reduced motion in the right ankle, 
as well as joint pain in both knees.  He gave a history of 
right ankle fracture, with subsequent surgery.  Since the 
hardware was removed, he reported a chronic widening, 
painful ankle, with daily swelling and greatly reduced 
motion and some reduction of strength.  Examination of the 
right ankle revealed well-healed arthrotomy scars medially 
and laterally.  There was crepitation in the right ankle 
with little ankle or foot motion.  Right ankle 
dorsiflexion was less than 10 degrees and plantar flexion 
to 5 degrees.  There were only a few degrees of rotation 
to the right and left.  There was tenderness under the 
lateral malleolus.  Examination of the left ankle revealed 
no abnormality on inspection and palpation.  Left ankle 
range of motion was normal and there was excellent left 
ankle strength.  The veteran complained of bilateral knee 
aches and soreness with prolonged standing.  Examination 
revealed slight parapatella crepitation in both knees.  
Range of motion in both knees was full.  The quadriceps 
were equal and powerful.  The knees were stable to stress.  
X-ray studies show severe DJD of the right ankle.  The 
diagnoses include residuals of healed old right ankle 
fracture with chronic sprain, pain and deformity with 
decreased motion; history of left ankle sprain with no 
abnormality, and bilateral knee chondromalacia.  

A May 2000 VA orthopedic examination report noted that the 
veteran's claims file had been reviewed.  The veteran 
complained of joint pains in his ankles and knees.  He 
reported a daily dull pain in both knees with snapping, 
crackling and popping with motion.  The crepitation was 
exaggerated with motion and prolonged standing.  The 
veteran did not relate fatigue or incoordination.  He 
reported no swelling in the knees.  Although he denied any 
left ankle pain, he noticed a "turning over" of the joint, 
everting his ankle and causing him to stumble.  His left 
ankle was otherwise asymptomatic with no reported flares 
or incoordination, weakness, or excess fatigue.  He 
reported daily right leg and ankle symptoms since his 
inservice injury.  The right ankle ached, with a soreness 
and pain when stretching.  He also had intermittent 
twitching at night in the area.  His right ankle hurt 
after 50 to 75 yards of walking and he had pain down the 
lateral side of his foot beyond the ankle and on the 
dorsum of the foot over the lateral metatarsal.  

Examination revealed the knees to be symmetrical.  The 
quadriceps were strong with no evidence of tenderness or 
wasting.  There was no overt evidence of any knee 
deformity.  There was subpatellar crepitation with motion 
and with palpation of the knee joints, but without pain.  
There was tenderness over the medial and lateral plica 
area and the menisci.  There was no fullness in the 
posterior fossa.  The veteran was able to do knee bends 
without knee pain, but was inhibited because of his right 
ankle disability.  Although he felt his knees were weak, 
the examiner judged them to be strong.  Both knees could 
extend and lock, with some discomfort at the end of 
extension.  Bilateral knee flexion was to 140 degrees.  
The knees were stable to anterior, posterior, medial and 
lateral stress.  Examination of the left ankle revealed no 
deformity on palpation over the medial and lateral 
malleoli without tenderness.  Left ankle range of motion 
was unimpaired and painless with dorsiflexion to 20 
degrees and plantar flexion to 30 degrees.  The left ankle 
examination was assessed as a normal residual examination.  
Examination of the right ankle revealed medial and lateral 
scarring over a wide right ankle.  Although the scars were 
not tender, there was some mild tenderness over the medial 
and lateral malleolus, and to a lesser degree over the 
right metatarsal border.  There was tenderness over the 
right lateral lower fibular area to pressure.  The right 
ankle was one inch larger in circumference than the left 
ankle.  Standing on tiptoes produced right ankle pain.  
Right ankle dorsiflexion was to 10 degrees and plantar 
flexion to 5 degrees.  The right foot could rotate from 
the ankle two degrees in either direction without pain.  
X-ray studies of both knees were negative, while X-ray 
studies of the right tibia and fibula revealed old trauma 
to the midshaft of the fibula and distal third of the 
tibia with traumatic arthritic changes and sclerosis.  
There was some loss of the ankle mortise and retained 
hardware.  The diagnoses included chondromalacia of the 
knees; multiple healed ankle sprains with no abnormalities 
and healed traumatic fracture of the distal fibula and 
ankle tibiotalar joint with painful residuals and reduced 
motion and deformity.  The examiner noted that X-ray 
studies indicated the ankle healed with traumatic 
arthritis and sclerosis and that this type of union was 
symptomatic.

A September 2000 orthopedic evaluation from Cape Fear 
Orthopaedic Clinic, noted the veteran's history regarding 
his right ankle fracture and his complaints of continued 
daily pain and stiffness since his initial injury.  
Examination of the right lower extremity revealed some 
generalized swelling around the right ankle without 
pitting edema.  There was no erythema and the skin was 
intact with well-healed surgical scars.  There was no 
evidence of neurovascular deficit in the foot.  There was 
marked restriction in the ankle and subtalar joint range 
of motion.  Right ankle dorsiflexion was to neutral, 
plantar flexion was to 10 degrees.  Subtalar join eversion 
was to 0 degrees and inversion to 15 degrees.  There was 
no ankle instability and the mid tarsal joints moved 
normally.  X-ray studies showed the fractures had solidly 
healed with some broadening of the mortise, flattening of 
the talus and abnormal posterior extension of the 
posterior malleolus.  The anterior tibia was beaked and 
there was a large osteophyte on the talus.  The joint 
showed advanced post traumatic degenerative arthritis with 
some tilting of the talus and incomplete ankylosis.  The 
diagnosis was severe post traumatic degenerative arthritis 
of the ankle joint with incomplete ankylosis and partial 
ankylosis of the subtalar joint.  Ankle fusion was 
discussed as a possibility for alleviation of the 
veteran's pain.  The examiner, utilizing the AMA guides to 
evaluation of permanent impairment for ankle range of 
motion, gave the veteran a total 40 percent disability 
rating.  

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show 
all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  Therefore, the 
Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

When an evaluation of a disability is based on limitation 
of motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. 
§§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity 
or atrophy of disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Similar considerations for painful, unstable, malaligned 
joints, indications of pain on pressure or manipulation, 
muscle spasm, crepitation, and active and passive range of 
motion must be addressed when evaluating disability from 
arthritis.  38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.

Residuals of Right Leg Fracture and Ankle Injury

The veteran's right ankle disability is currently 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Under Diagnostic Code 5262, a 30 percent evaluation 
is assigned where there is malunion of the tibia and 
fibula with marked knee or ankle disability.  A maximal 
schedular rating of 40 percent is in order when there is 
nonunion of the tibia and fibula with loose motion, 
requiring a brace.  Under Code 5271, a maximum 20 percent 
rating is warranted for marked limitation of motion of the 
ankle.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of 
motion under the appropriate Diagnostic Codes is 
noncompensable for the specific joint or joints involved, 
a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under the 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5270, provides a higher 40 percent 
evaluation for ankle ankylosis in plantar flexion at more 
than 40 degrees or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion 
deformity.  Although the private examiner noted incomplete 
ankylosis, this is not equivalent to complete ankylosis so 
as to warrant more than a 30 percent evaluation under 
Diagnostic Code 5270.  Likewise, although there was 
evidence of marked restriction of subtalar joint motion, 
the joint was not ankylosed as required by Diagnostic Code 
5272.  Moreover, that Code's maximum rating is 20 percent.  
Accordingly, the Board finds that this Diagnostic Code is 
not more appropriate to evaluate the veteran's right ankle 
disability.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Considering the evidence of record, the Board finds that 
the preponderance of the evidence is against a rating in 
excess of 30 percent for the right ankle disability.  38 
C.F.R. § 4.7.  Both VA orthopedic examination reports show 
dorsiflexion to 10 degrees and plantar flexion to 5 
degrees, and the private examination shows plantar flexion 
to 10 degrees.  These findings reflect marked limitation 
of motion, which warrants no more than a 20 percent rating 
under Code 5271.  However, the disability is also 
manifested by complaints of significant pain, daily 
swelling, stiffness and some weakness.  Other objective 
evidence of disability includes general swelling of the 
ankle, tenderness over the distal fibular area and ankle 
joint and X-ray evidence of severe arthritis.  Considering 
the veteran's complaints of pain and swelling in 
conjunction with the other physical findings, the Board 
finds that the overall disability picture demonstrates no 
more than marked ankle disability under Code 5262, as 
there is no evidence of loose motion of the ankle 
requiring a brace. 38 C.F.R. § 4.7.  In reaching this 
conclusion, the Board acknowledges the veteran's 
complaints of pain and stiffness, but finds that this is 
adequately considered under the provisions of Diagnostic 
Code 5262.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Left Ankle Disability

The veteran's service-connected left ankle disability is 
evaluated as noncompensably disabling pursuant to 
Diagnostic Code 5271, ankle limitation of motion.  As 
noted above, a 10 percent evaluation is warranted for 
moderate limitation of motion and a 20 percent evaluation 
is warranted for marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Other potentially applicable Diagnostic Codes, that 
provide higher evaluations, include:  Diagnostic Code 
5270, ankylosis of the ankle; Diagnostic Code 5262, 
malunion of the tibia and fibula with ankle disability; 
Diagnostic Code 5272, subastragalar or tarsal joint 
ankylosis; Diagnostic Code 5274, os calcis or astragalus 
malunion; Diagnostic Code 5274, astragalectomy.  However, 
the medical evidence, including X-ray studies, does not 
show ankylosis of the left ankle, or tarsal joint or 
malunion or nonunion of the left tibia and fibula.  Nor is 
there any evidence os calcis, astragalus malunion or 
astragalectomy.  Accordingly, the Board finds that these 
Codes are not more appropriate to evaluate the veteran's 
left ankle disability.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993).

The Board notes that in every instance where the schedule 
does not provide a zero percent evaluation, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Reviewing all of the evidence of record, the Board finds 
that the preponderance of the evidence does not support a 
10 percent disability rating for the left ankle disability 
under Code 5271 and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In 
reaching this conclusion, the Board acknowledges the 
veteran's subjective complaints of intermittent pain and 
eversion; however, there is no objective evidence of any 
more than slight limitation of left ankle plantar flexion, 
or of any painful motion.  As noted previously, a finding 
of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior 
of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In this case, pathology of the ankle and the 
visible behavior of the veteran on objective examination 
did not support the criteria for a higher evaluation.  
Thus, the preponderance of the evidence is against a 
compensable evaluation for the left ankle disability.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271. 

Right and Left Knee Chondromalacia

Each of the veteran's knee disabilities is currently 
evaluated as noncompensable by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024, tenosynovitis.  Notes 
specify that disabilities rated under diagnostic codes 
including Diagnostic Code 5024 are rated under Diagnostic 
Code 5003 as degenerative arthritis according to 
limitation of motion of the affected part.  

Diagnostic Code 5003, also provides that when limitation 
of motion is noncompensable, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Note 2 to Diagnostic Code 5003 clarifies 
that the 10 and 20 percent ratings based on X-ray findings 
will not be utilized in evaluating disability under Code 
5024.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when knee flexion is limited to 60 degrees.  A 10 
percent evaluation is awarded when flexion is limited to 
45 degrees.  Under Diagnostic Code 5261, if knee extension 
is limited to 5 degrees, a noncompensable rating is 
assigned.  Extension limited to 10 degrees warrants a 10 
percent disability rating.

There are other potential Diagnostic Codes for knee 
disabilities.  However, as the evidence shows the 
existence of knee motion, application of Diagnostic Code 
5256, ankylosis of the knee, is not supported.  Similarly, 
there is no evidence of knee instability or subluxation, 
Diagnostic Code 5256, dislocated semilunar cartilage, 
Diagnostic Code 5258, or symptomatic knee following 
removal of semilunar cartilage, Diagnostic Code 5259, no 
evidence of tibia and fibula impairment effecting the 
knees, Diagnostic Code 5262, and no evidence of acquired, 
traumatic genu recurvatum, Diagnostic Code 5263.  
Accordingly, the Board finds that these Codes are not more 
appropriate to evaluate the veteran's right and left knee 
disabilities.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).

The evidence of record shows bilateral range of knee 
motion described as full in March 1998 and measured as 0 
to 140 degrees in May 2000 with pain at the extremes of 
extension.  Thus, there is no compensable limitation of 
motion under either Code 5260 or Code 5261.

With respect to functional loss, the Board acknowledges 
subjective complaints of bilateral knee pain, as well as 
cracking and popping.  Physical examination revealed 
crepitus on palpation and with motion, as well as some 
tenderness to palpation.  However, as discussed above, 
there is no objective evidence of swelling and there is 
pain only on the extremes of extension.  Moreover, there 
is no clinical evidence of deformity, atrophy, weakness, 
fatigue, or lack of endurance.  X-rays of the knees are 
normal.  Accordingly, the Board finds no basis for 
establishing a compensable rating on the basis of 
functional loss.

The Board notes that, although the veteran has appealed 
initial decisions for his residuals of right leg fracture 
and ankle injury, left ankle injury, and for right and 
left knee chondromalacia, the current disability ratings 
are effective to the day after his discharge from service.  
The evidence of record does not indicate that the current 
disability levels are less severe than any other period 
during the veteran's appeal.  Therefore there is no basis 
for considering staged ratings in this case.  Fenderson v. 
West, 12 Vet. App 119 (1999).

The Board also finds that the veteran's right and left 
ankle disabilities, as well as his bilateral knee 
disabilities are not so unusual or exceptional as to 
render impractical the application of the regular 
schedular standards. 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the veteran's disabilities 
have not necessitated frequent periods of hospitalization 
or resulted in marked interference with his employment.



ORDER

An initial evaluation in excess of 30 percent for 
residuals of right leg fracture and ankle injury with 
severe post traumatic arthritis and incomplete ankylosis 
is denied.

An initial compensable evaluation for left ankle injury is 
denied.

An initial compensable evaluation for right knee 
chondromalacia is denied.

An initial compensable evaluation for left knee 
chondromalacia is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

